Exhibit 10.26

MASTER LEASE AGREEMENT

Dated as of

May 30, 2001

Between

GENERAL ELECTRIC CAPITAL CORPORATION

Lessor

and

NORTHWEST PIPE COMPANY

Lessee

MASTER LEASE AGREEMENT

TABLE OF CONTENTS

1. LEASING 2. TERM, RENT AND PAYMENT 3 TAXES 4. DELIVERY, USE AND OPERATION 5.
MAINTENANCE 6. INSURANCE 7. LOSS OR DAMAGE 8. REPORTS 9 END OF LEASE OPTIONS  
(a) Renewal   (b) Purchase   (c) Return   (d) Extension   (e) Notice of Election
10. DEEFAULT; REMEDIES 11. ASSIGNMENT 12. INDEMNIFICATION 13. OWNDERSHIP FOR TAX
PURPOSES; GRANT OF SECURITY INTEREST; USURY SAVING 14. REPRESENTATIONS AND
WARRANTIES OF LESSEE 15. CHOICE OF LAW; JURISDICTION 16. MISCELLANEOUS 17.
CHATTEL PAPER

 

 

EXHIBIT NO. 1 -  EQUIPMENT SCHEDULE ANNEX A - DESCRIPTION OF EQUIPMENT ANNEX B -
BILL OF SALE ANNEX C - CERTIFICATE OF ACCEPTANCE ANNEX D - STIPULATED LOSS AND
TERMINATION VALUE TABLE ANNEX E - AMORTIZATION SCHEDULE ANNEX F - RETURN
PROVISIONS ANNEX G - PENDING PROCEEDINGS

 

MASTER LEASE AGREEMENT

             THIS MASTER LEASE AGREEMENT ("Agreement") is made as of the 30th
day of May, 2001, between GENERAL ELECTRIC CAPITAL CORPORATION, with an office
at 4 North Park Drive, Suite 500, Hunt Valley, Maryland 21030 (hereinafter
called, together with its successors and assigns, if any, "Lessor"), and
NORTHWEST PIPE COMPANY, an Oregon corporation with its mailing address and chief
place of business at 200 SW Market Street, Portland, Oregon 97201 (hereinafter
called "Lessee").

WITNESSETH:

1.          LEASE FINANCING:

             (a) This Agreement shall be effective from and after the date of
execution hereof.  Subject to the terms and conditions set forth below, Lessor
agrees to lease to Lessee, and Lessee agrees to lease from Lessor, the equipment
("Equipment") described in Annex A to any schedule hereto ("Schedule").  Terms
defined or specified in a Schedule and not otherwise defined herein shall have
the meanings ascribed to them in such Schedule.

             (b) The obligation of Lessor to purchase the Equipment from Lessee
and to lease the same to Lessee shall be subject to receipt by Lessor, on or
prior to the earlier of the Lease Commencement Date or Last Delivery Date
therefor, of each of the following documents in form and substance satisfactory
to Lessor:  (i) a Schedule relating to the Equipment then to be leased
hereunder, (ii) a Bill of Sale, in the form of Annex B to the applicable
Schedule, in favor of Lessor, (iii) evidence of insurance which complies with
the requirements of Section 6, and (iv) such other documents as Lessor may
reasonably request.  Simultaneously with the execution of the Bill of Sale,
Lessee shall also execute a Certificate of Acceptance, in the form of Annex C to
the applicable Schedule, covering all of the Equipment described in the Bill of
Sale. Upon execution by Lessee of any Certificate of Acceptance, the Equipment
described thereon shall be deemed to have been delivered to, and irrevocably
accepted by, Lessee for lease hereunder.

             (c)         LESSEE ACKNOWLEDGES THAT IT HAS SELECTED THE EQUIPMENT
WITHOUT ANY ASSISTANCE FROM LESSOR, ITS AGENTS OR EMPLOYEES.  LESSOR DOES NOT
MAKE, HAS NOT MADE, NOR SHALL BE DEEMED TO MAKE OR HAVE MADE, ANY WARRANTY OR
REPRESENTATION, EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO THE
EQUIPMENT LEASED HEREUNDER OR ANY COMPONENT THEREOF, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY AS TO DESIGN, COMPLIANCE WITH SPECIFICATIONS, QUALITY
OF MATERIALS OR WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR
OPERATION, SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT, OR TITLE.  All
such risks, as between Lessor and Lessee, are to be borne by Lessee.  Without
limiting the foregoing, Lessor shall have no responsibility or liability to
Lessee or any other person with respect to any of the following (i) any
liability, loss or damage caused or alleged to be caused directly or indirectly
by any Equipment, any inadequacy thereof, any deficiency or defect (latent or
otherwise) therein, or any other circumstance in connection therewith; (ii) the
use, operation or performance of any Equipment or any risks relating thereto;
(iii) any interruption of service, loss of business or anticipated profits or
consequential damages; or (iv) the delivery, operation, servicing, maintenance,
repair, improvement or replacement of any Equipment.  If, and so long as, no
Default (as hereinafter defined) exists under this Agreement, Lessee shall be,
and hereby is, authorized during the Term (as hereinafter defined) to assert and
enforce, at Lessee's sole cost and expense, from time to time, in the name of
and for the account of Lessor and/or Lessee, as their interests may appear,
whatever claims and rights Lessor may have against any Supplier of the
Equipment.

2.          TERM, RENT AND PAYMENT:

             (a) The rent payable hereunder (the "Rent") and Lessee's right to
use the Equipment shall commence on the date of execution by Lessee of the
Certificate of Acceptance for such Equipment (the "Lease Commencement Date"). 
The term of this Agreement (the "Term") shall be the period specified in the
applicable Schedule.  If any Term is extended or renewed, the word "Term" shall
be deemed to refer to all extended or renewed terms, and all provisions of this
Agreement shall apply during any extended or renewed terms, except as otherwise
may be specifically provided in writing.


             (b) Rent shall be paid to Lessor by wire transfer of immediately
available funds to:  Bankers Trust New York, New York, New York 10006, Account
No. 50-260-660, ABA No. 021-001-033, or to such other account as Lessor may
direct in writing; and shall be effective upon receipt.  Payments of Rent shall
be in the amount set forth in, and due in accordance with, the provisions of the
applicable Schedule.  In no event shall any Rent payments be refunded to
Lessee.  If Rent is not paid within ten (10) days of its due date, Lessee agrees
to pay a late charge of Five Cents ($0.05) per dollar on, and in addition to,
the amount of such Rent but not exceeding the lawful maximum, if any.

             (c) This Agreement is a net lease.  Lessee's obligation to pay Rent
and other amounts due hereunder shall be absolute and unconditional.  Lessee
shall not be entitled to any abatement or reductions of, or set-offs against,
said Rent or other amounts, including, without limitation, those arising or
allegedly arising out of claims (present or future, alleged or actual, and
including claims arising out of strict liability in tort or negligence of
Lessor) of Lessee against Lessor under this Agreement or otherwise.  This
Agreement shall not terminate and the obligations of Lessee shall not be
affected by reason of any defect in or damage to, or loss of possession, use or
destruction of, any Equipment from whatsoever cause.  It is the intention of the
parties that Rents and other amounts due hereunder shall continue to be payable
in all events in the manner and at the times set forth herein unless the
obligation to do so shall have been terminated pursuant to the express terms
hereof.

3.          TAXES:

             (a)         Lessee shall have no liability for taxes imposed by the
United States of America or any State or political subdivision thereof which are
on or measured by the net income of Lessor.  Lessee shall report (to the extent
that it is legally permissible) and pay promptly all other taxes, fees and
assessments due, imposed, assessed or levied against any Equipment (or the
purchase, ownership, delivery, leasing, possession, use or operation thereof),
this Agreement (or any rentals or receipts hereunder), any Schedule, Lessor or
Lessee by any foreign, Federal, state or local government or taxing authority
during or related to the term of this Agreement,  including, without limitation,
all license and registration fees, and all sales, use, personal property,
excise, gross receipts, franchise, stamp or other taxes, imposts, duties and
charges, together with any penalties, fines or interest thereon (all hereinafter
called "Taxes").  Lessee shall (i) (on an after-tax basis) reimburse Lessor upon
receipt of written request for reimbursement for any Taxes charged to or
assessed against Lessor, (ii) on request of Lessor, submit to Lessor written
evidence of Lessee's payment of Taxes, (iii) on all reports or returns show the
ownership of the Equipment by Lessee, and (iv) send a copy thereof to Lessor.

             (b)        Lessee’s obligations, and Lessor’s rights and
privileges, contained in this Section 4 shall survive the expiration or other
termination of this Agreement.

4.          DELIVERY, USE AND OPERATION.

             (a)  The parties acknowledge that this is a sale/leaseback
transaction and the Equipment is in Lessee's possession as of the Lease
Commencement Date.

             (b)  Lessee agrees that the Equipment will be used by Lessee solely
in the conduct of its business and in a manner complying with all applicable
Federal, state, and local laws and regulations, and any applicable insurance
policies, and Lessee shall not discontinue use of the Equipment.

             (c)  Lessee will keep the Equipment free and clear of all liens and
encumbrances other than those which result from acts of Lessor.

5.          MAINTENANCE:

             (a) Lessee will, at its sole expense, maintain each unit of
Equipment in good operating order, repair, condition and appearance in
accordance with manufacturer's recommendations, normal wear and tear excepted. 
Lessee shall, if at any time reasonably requested by Lessor, affix in a
prominent position on each unit of Equipment plates, tags or other identifying
labels showing the interest therein of Lessor.


             (b) Lessee will not, without the prior consent of Lessor, affix or
install any accessory, equipment or device on any Equipment if such addition
will impair the value, originally intended function or use of such Equipment. 
All additions, repairs, parts, supplies, accessories, equipment, and devices
furnished, attached or affixed to any Equipment which are not readily removable
shall be made only in compliance with applicable law, shall be free and clear of
all liens, encumbrances or rights of others, and shall become the property of
Lessor.  Lessee will not, without the prior written consent of Lessor and
subject to such conditions as Lessor may impose for its protection, affix or
install any Equipment to or in any other personal or real property.

             (c) Any alterations or modifications to the Equipment that may, at
any time during the term of this Agreement, be required to comply with any
applicable law, rule or regulation shall be made at the expense of Lessee.

6.          INSURANCE:

Lessee agrees, at its own expense, to keep all Equipment insured for such
amounts as specified in Paragraph D of the Equipment Schedule and against such
hazards as Lessor may require, including, but not limited to, insurance for
damage to or loss of such Equipment and liability coverage for personal
injuries, death or property damage, with Lessor named as additional insured and
with a loss payable clause in favor of Lessor, as its interest may appear,
irrespective of any breach of warranty or other act or omission of Lessee.  All
such policies shall be with companies, and on terms, satisfactory to Lessor. 
Lessee agrees to deliver to Lessor evidence of insurance satisfactory to
Lessor.  No insurance shall be subject to any co-insurance clause.  Lessee
hereby appoints Lessor as Lessee's attorney-in-fact to make proof of loss and
claim for insurance, and to make adjustments with insurers and to receive
payment of and execute or endorse all documents, checks or drafts in connection
with payments made as a result of such insurance policies.  Any expense of
Lessor in adjusting or collecting insurance shall be borne by Lessee.  Lessee
will not make adjustments with insurers except (i) with respect to claims for
damage to any unit of Equipment where the repair costs do not exceed ten (10%)
of such unit's fair market value, or (ii) with Lessor's written consent.  Said
policies shall provide that the insurance may not be altered or cancelled by the
insurer until after thirty (30) days written notice to Lessor.  Provided that no
Default has occurred and is continuing hereunder, upon request of Lessee after
Lessee has completed repairs to the damaged Equipment Lessor shall apply
proceeds of insurance to the cost of such repairs. Otherwise, Lessor may, at its
option, apply proceeds of insurance, in whole or in part, to (i) repair or
replace Equipment or any portion thereof, or (ii) satisfy any obligation of
Lessee to Lessor hereunder.

7.          LOSS OR DAMAGE:

             (a) Lessee hereby assumes and shall bear the entire risk of any
loss, theft, damage to, or destruction of, any unit of Equipment from any cause
whatsoever from the time the Equipment is shipped to Lessee.

(b)  Lessee shall promptly and fully notify Lessor in writing if any unit of
Equipment shall be or become worn out, lost, stolen, destroyed, irreparably
damaged in the reasonable determination of Lessee, or permanently rendered unfit
for use from any cause whatsoever (such occurrences being hereinafter called
"Casualty Occurrences").  On the Rental Payment Date next succeeding a Casualty
Occurrence (the "Payment Date"), Lessee shall pay Lessor the sum of (x) the
Stipulated Loss Value of such unit calculated in accordance with Annex D as of
the Rent Payment Date next preceding such Casualty Occurrence ("Calculation
Date"); and (y) all rental and other amounts which are due hereunder as of the
Payment Date.  Upon payment of all sums due hereunder, the term of this lease as
to such unit shall terminate and (except in the case of the loss, theft or
complete destruction of such unit) Lessor shall be entitled to recover
possession of such unit.

8.          REPORTS:

             (a) Lessee will notify Lessor in writing, within ten (10) days
after any tax or other lien shall attach to any Equipment, of the full
particulars thereof and of the location of such Equipment on the date of such
notification.

             (b) Lessee will deliver to Lessor, within one hundred five (105)
days of the close of each fiscal year of Lessee, Lessee's balance sheet and
profit and loss statement, prepared in accordance with generally accepted
accounting principles ("GAAP") consistently applied, certified by a recognized
firm of certified public accountants, together with Lessee's Form 10K filed with
the Securities and Exchange Commission ("SEC"), if any.  Lessee will deliver to
Lessor quarterly, within sixty (60) days of the close of each fiscal quarter of
Lessee, in reasonable detail, copies of Lessee's quarterly financial report
certified by the chief financial officer of Lessee, together with Lessee's Form
10Q filed with the SEC, if any.


             (c) Lessee will permit Lessor to inspect any Equipment during
normal business hours upon reasonable notice.

             (d) Lessee will keep the Equipment at the Equipment Location
(specified in the applicable Schedule) within the Continental United States and
will promptly notify Lessor of any relocation of Equipment.  Upon the written
request of Lessor, Lessee will notify Lessor forthwith in writing of the
location of any Equipment as of the date of such notification.

             (e) Lessee will promptly and fully report to Lessor in writing if
any Equipment is lost or damaged (where the estimated repair costs would exceed
ten percent (10%) of its then fair market value), or is otherwise involved in an
accident causing personal injury or property damage.

             (f) Within thirty (30) days after any request by Lessor, Lessee
will furnish a certificate of an authorized officer of Lessee stating that he
has reviewed the activities of Lessee and that, to the best of his knowledge,
there exists no Default or event which, with the giving of notice or the lapse
of time (or both), would become such a Default.

9.          END OF LEASE OPTIONS.

Upon the expiration of the Term of each Schedule, Lessee shall return, or
purchase, or extend or renew the Term with respect to, all (but not less than
all) of the Equipment leased under all Schedules executed hereunder upon the
following terms and conditions.

             (a)         Renewal.   So long as no Default has occurred and is
continuing hereunder and Lessee shall not have exercised its option to return
the Equipment or its purchase option pursuant to this Section, Lessee shall have
the option, upon the expiration of the Basic Term and/or the first Renewal Term
of the first Schedule to be executed under this Agreement, to renew the
Agreement with respect to all, but not less than all, of the Equipment leased
under all Schedules executed hereunder for an additional term of twelve (12)
months (each, a "Renewal Term") at the Renewal Term Rent.  Including all Renewal
Terms, the maximum term of each Schedule to be executed under this Agreement
shall be five (5) years (the Basic Term plus two (2) Renewal Terms) (the
"Maximum Lease Term").


             (b)        Purchase.   So long as Lessee shall not have exercised
its extension option or its option to renew this Agreement or its option to
return the Equipment pursuant to this Section, Lessee shall have the option,
upon the expiration of the Term of each Schedule, to purchase all (but not less
than all) of the Equipment described on all Schedules executed hereunder upon
the following terms and conditions:  If Lessee desires to exercise this option
with respect to the Equipment, Lessee shall pay to Lessor on the last day of the
Term with respect to each individual Schedule, in addition to the scheduled Rent
(if any) then due on such date and all other sums then due hereunder, in cash
the purchase price for the Equipment so purchased, determined as hereinafter
provided.  The purchase price of the Equipment shall be an amount equal to the
Fixed Purchase Price of such Equipment (as specified on the Schedule), plus all
taxes and charges upon sale and all other reasonable and documented expenses
incurred by Lessor in connection with such sale, including, without limitation,
any such expenses incurred based on a notice from Lessee to Lessor that Lessee
intended to return any such items of Equipment. Upon satisfaction of the
conditions specified in this Paragraph, Lessor will transfer, on an AS IS, WHERE
IS BASIS, without recourse or warranty, express or implied, of any kind
whatsoever (“AS IS BASIS”), all of Lessor's interest in and to the Equipment.
Lessor shall not be required to make and may specifically disclaim any
representation or warranty as to the condition of such Equipment and other
matters (except that Lessor shall warrant that it has conveyed whatever interest
it received in the Equipment free and clear of any lien or encumbrance created
by Lessor).  Lessor shall execute and deliver to Lessee such Uniform Commercial
Code Statements of Termination as reasonably may be required in order to
terminate any interest of Lessor in and to the Equipment.

             (c)         Return.  Unless Lessee shall have exercised its
extension option or its purchase option pursuant to this Section, upon the
expiration of the Term of each Schedule, Lessee shall return all (but not less
than all) of the Equipment described on all Schedules executed hereunder, to
Lessor upon the following terms and conditions:  Lessee shall (i) pay to Lessor
on the last day of the Term with respect to each individual Schedule, in
addition to the scheduled Rent then due on such date and all other sums then due
hereunder, a terminal rental adjustment amount equal to the Fixed Purchase Price
of such Equipment, and (ii) return the Equipment to Lessor in accordance with
the provisions of Annex F attached hereto. Thereafter, Lessor and Lessee shall
arrange for the commercially reasonable sale, scrap or other disposition of the
Equipment.  Upon satisfaction of the conditions specified in this Paragraph,
Lessor will transfer, on an AS IS BASIS, all of Lessor's interest in and to the
Equipment.  Lessor shall not be required to make and may specifically disclaim
any representation or warranty as to the condition of such Equipment and other
matters (except that Lessor shall warrant that it has conveyed whatever interest
it received in the Equipment free and clear of any liens or encumbrances created
by Lessor).  Lessor shall execute and deliver to Lessee such Uniform Commercial
Code Statements of Termination as reasonably may be required in order to
terminate any interest of Lessor in and to the Equipment.  Upon the sale, scrap
or other disposition of the Equipment the net sales proceeds with respect to the
Equipment sold will be paid to, and held and applied by, Lessor as follows: 
Lessor shall promptly thereafter pay to Lessee an amount equal to the Residual
Risk Amount (as specified in the Schedule) of the Equipment (less all reasonable
costs, expenses and fees, including storage, reasonable and necessary
maintenance and other remarketing fees incurred in connection with the sale,
scrap, or disposition of such Equipment) plus all net proceeds, if any, of such
sale in excess of the Residual Risk Amount of the Equipment and applicable
taxes, if any.


             (d)        Extension.  So long as no Default has occurred and is
continuing hereunder and Lessee shall not have exercised its option to return
the Equipment or its purchase option pursuant to this Section, and provided that
Lessee shall have exercised its option to renew this Agreement pursuant to this
Section with respect to all available Renewal Terms, Lessee shall have the
option, upon the expiration of all available Renewal Terms, to extend the
Agreement with respect to all, but not less than all, of the Equipment for an
additional term of twelve (12) months (the "Extension Term") at a monthly rental
to be paid in arrears on the same day of each month on which the prior Renewal
Term Rent installment was paid, and calculated as the product of (i) the
Capitalized Lessor's Cost, times (ii) a lease rate factor calculated by Lessor,
which when so multiplied times the Capitalized Lessor's Cost, will result in a
product that is equal to the amount necessary to fully repay to Lessor any
unpaid balance of the Capitalized Lessor's Cost (determined as of the date on
which the last available Renewal Term expired), together with interest thereon
at a rate per annum equal to three hundred seventy-five (375) basis points over
the then current yield to maturity of U.S. Treasury Notes having a one year
maturity, in twelve (12) equal monthly installments.  At the end of the
Extension Term, provided that Lessee is not then in Default under this
Agreement, Lessee shall purchase all, and not less than all, of such Equipment
for $1.00 cash, together with all Rent and other sums then due on such date,
plus all taxes and charges upon transfer and all other reasonable and documented
expenses incurred by Lessor in connection with such transfer.  Upon satisfaction
of the conditions specified in this Paragraph, Lessor will transfer, on an AS IS
BASIS, all of Lessor's interest in and to the Equipment. Lessor shall not be
required to make and may specifically disclaim any representation or warranty as
to the condition of the Equipment and any other matters (except that Lessor
shall warrant that it has conveyed whatever interest it received in the
Equipment free and clear of any lien or encumbrance created by Lessor).

             (e)         Notice of Election.  Lessee shall give Lessor written
notice of its election of the options specified in this Section not less than
one hundred eighty (180) days nor more than three hundred sixty-five (365) days
before the expiration of the Basic Term or any Renewal Term of the first
Schedule to be executed under this Agreement.  Such election shall be effective
with respect to all Equipment described on all Schedules executed hereunder.  If
Lessee fails timely to provide such notice, without further action Lessee
automatically shall be deemed to have elected (1) to renew the Term of this
Agreement pursuant to Paragraph (a) of this Section if a Renewal Term is then
available hereunder, or (2) to purchase the Equipment pursuant to Paragraph (c)
of this Section if a Renewal Term is not then available hereunder.

10.        DEFAULT; REMEDIES:

             (a) Lessor may in writing declare this Agreement in default
("Default") if: (1) Lessee breaches its obligation to pay Rent or any other sum
when due and fails to cure the breach within ten (10) days; (2) Lessee breaches
any of its insurance obligations under Section 6 hereof; (3) Lessee breaches any
of its other obligations hereunder and fails to cure that breach within thirty
(30) days after written notice thereof; (4) any representation or warranty made
by Lessee in connection with this Agreement shall be false or misleading in any
material respect; (5) Lessee or any guarantor or other obligor of Lessee’s
obligations hereunder (“Guarantor”) becomes insolvent or ceases to do business
as a going concern; (6) a petition is filed by or against Lessee or any
Guarantor under any bankruptcy or insolvency laws and, if filed against Lessee
or any Guarantor, shall not be dismissed within forty-five (45) days; (7) Lessee
or any Guarantor shall have terminated its corporate existence, consolidated
with, merged into, or conveyed or leased substan­tially all of its assets as an
entirety to any person (such actions being referred to as an "Event"), unless
not less than sixty (60) days prior to such Event:  (x) such person is organized
and existing under the laws of the United States or any state, and executes and
delivers to Lessor an agreement containing an effective assumption by such
person of the due and punctual performance of this Agreement or guaranty hereof,
as the case may be; and (y) Lessor is reasonably satisfied as to the
credit­worthiness of such person; (8) there occurs a default under any guaranty
executed in connection with this Agreement and the applicable grace period with
respect thereto shall have expired; or (9) Lessee shall be in default under any
other agreement between Lessor and Lessee,  or any other material obligation for
borrowed money, for the deferred purchase price of property or any lease
agreement, and the applicable grace period with respect thereto shall have
expired; or (10)  Lessee or any Guarantor is a privately held corporation and
effective control of Lessee’s or any Guarantor’s voting capital stock, issued
and outstanding from time to time, is not retained by the present stockholders
(unless Lessee shall have provided sixty (60) days’ prior written notice to
Lessor of the proposed disposition of stock and Lessor shall have consented
thereto in writing); or (11)  Lessee or any Guarantor is a publicly held
corporation and as a result of or in connection with a material change in the
ownership of Lessee’s or any Guarantor’s capital stock, Lessee’s or any
Guarantor’s debt-to-worth ratio equals or exceeds twice Lessee’s or any
Guarantor’s debt-to-worth ratio as of the date of this Agreement (unless Lessor
shall have given its prior written consent thereto).  As used herein,
“debt-to-worth ratio” shall mean the ratio of (x) total liabilities which, in
accordance with generally accepted accounting principles (“GAAP”) would be
included in the liability side of a balance sheet, to (y) tangible net worth
including the sum of the par or stated value of all outstanding capital stock,
surplus and undivided profits, less any amounts attributable to goodwill,
patents, copyrights, mailing lists, catalogs, trademarks, bond discount and
underwriting expenses, organization expense and other intangibles, all
determined in accordance with GAAP.  Any provision of this Agreement to the
contrary notwithstanding.  Lessor may exercise all rights and remedies hereunder
independently with respect to each Schedule.


             (b) After Default, Lessee shall, without further demand, forthwith
pay to Lessor (i) as liquidated damages for loss of a bargain and not as a
penalty, the Stipulated Loss Value of the Equipment (calculated in accordance
with Annex D as of the Rent Payment Date next preceding the declaration of
default), and (ii) all Rents and other sums then due hereunder.  If Lessee fails
to pay the amounts specified in the preceding sentence, then, at the request of
Lessor, Lessee shall comply with all the return provisions set forth in the
related Schedule and Annex F thereto.  Lessee hereby authorizes Lessor to enter,
with or without legal process, any premises where any Equipment is located and
take possession thereof.    Lessor may, but shall not be required to, sell
Equipment at private or public sale, in bulk or in parcels, with or without
notice, and without having the Equipment present at the place of sale; or Lessor
may, but shall not be required to, lease, otherwise dispose of or keep idle all
or part of the Equipment; and Lessor may use Lessee's premises for any or all of
the foregoing without liability for rent, costs, damages or otherwise.  The
proceeds of sale, lease or other disposition, if any, shall be applied in the
following order of priorities:  (1) to pay all of Lessor's costs, charges and
expenses incurred in taking, removing, holding, repairing and selling, leasing
or otherwise disposing of Equipment; then, (2) to the extent not previously paid
by Lessee, to pay Lessor all sums due from Lessee hereunder; then (3) to
reimburse to Lessee any sums previously paid by Lessee as liquidated damages;
and (4) any surplus shall be paid to Lessee.  Lessee shall pay any deficiency in
clauses (1) and (2) forthwith.

             (c) In addition to the foregoing rights, Lessor may terminate the
lease as to any or all of the Equipment.

             (d) The foregoing remedies are cumulative, and any or all thereof
may be exercised in lieu of or in addition to each other or any remedies at law,
in equity, or under statute.  Lessee waives notice of sale or other disposition
(and the time and place thereof), and the manner and place of any advertising. 
If permitted by law, Lessee shall pay reasonable attorney's fees actually
incurred by Lessor in enforcing the provisions of this Lease and any ancillary
documents.  Waiver of any default shall not be a waiver of any other or
subsequent default.

             (e) Any default under the terms of this or any other agreement
between Lessor and Lessee may be declared by Lessor a default under this and any
such other agreement.

11.        ASSIGNMENT:

             (a) LESSEE SHALL NOT ASSIGN, MORTGAGE, SUBLET OR HYPOTHECATE ANY
EQUIPMENT OR THE INTEREST OF LESSEE HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT
OF LESSOR.

             (b) Lessor may, without the consent of Lessee, assign this
Agreement or any Schedule, or the right to enter into any Schedule.  Lessee
agrees that it will pay all Rent and other amounts payable under each Schedule
to the Lessor named therein; provided, however, if Lessee receives written
notice of an assignment from Lessor, Lessee will pay all Rent and other amounts
payable under any assigned Schedule to such assignee or as instructed by
Lessor.  Each Schedule, incorporating by reference the terms and conditions of
this Agreement, constitutes a separate instrument of lease, and the Lessor named
therein or its assignee shall have all rights as "Lessor" thereunder separately
exercisable by such named Lessor or assignee as the case may be, exclusively and
independently of Lessor or any assignee with respect to other Schedules executed
pursuant hereto.  Without limiting the generality of the foregoing, the grant of
security interest in Section 13(b) hereof shall, as it relates to the Equipment
leased under each Schedule (and to the proceeds and other collateral referred to
in Section 13(b) hereof), be deemed to have been granted solely to the Lessor
named therein, or to its assignee, as applicable and such Equipment (and other
related collateral) shall not be deemed to collateralize Lessee's obligations
under any of the Schedules to which such named Lessor or assignee, as the case
may be, is not a party.  Lessee further agrees to confirm in writing receipt of
a notice of assignment as reasonably may be requested by assignee.  Lessee
hereby waives and agrees not to assert against any such assignee any defense,
set–off, recoupment claim or counterclaim which Lessee has or may at any time
have against Lessor or any other person for any reason whatsoever, provided,
however, Lessee may assert any claim it has against Lessor in a separate legal
action against Lessor.

             (c)  Lessee acknowledges that it has been advised that General
Electric Capital Corporation may act hereunder for itself and as agent for
certain third parties (each being herein referred to as a “Participant” and,
collectively, as the “Participants”); that the interest of the Lessor in this
Agreement, the Equipment Schedules, related instruments and documents and/or the
Equipment may be conveyed to, in whole or in part, and may be used as security
for financing obtained from, one or more third parties without the consent of
Lessee (the “Syndication”).  Lessee agrees reasonably to cooperate with Lessor
in connection with the Syndication, including the execution and delivery of such
other documents, instruments, notices, opinions, certificates and
acknowledgements as reasonably may be required by Lessor or such Participant;
provided, however, in no event shall Lessee be required to consent to any change
that would adversely affect any of the economic terms of the transactions
contemplated herein.

             (d) Subject always to the foregoing, this Agreement inures to the
benefit of, and is binding upon, the successors and assigns of the parties
hereto.

12.        INDEMNIFICATION:

             (a) Lessee hereby agrees to indemnify, save and keep harmless
Lessor, its agents, employees, successors and assigns (on an after-tax basis),
from and against any and all losses, damages, penalties, injuries, claims,
actions and suits, including legal expenses, of whatsoever kind and nature, in
contract or tort, and including, but not limited to, Lessor's strict liability
in tort, arising out of (i) the selection, manufacture, purchase, acceptance or
rejection of Equipment, the ownership of Equipment during the Term, and the
delivery, lease, possession, maintenance, uses, condition, return or operation
of the Equipment (including, without limitation, latent and other defects,
whether or not discoverable by Lessor or Lessee and any claim for patent,
trademark or copyright infringement or environmental damage), or (ii) the
condition of Equipment sold or disposed of after use by Lessee, any sublessee or
employees of Lessee.  Lessee shall, upon request, defend any actions based on,
or arising out of, any of the foregoing.

 (b) All of Lessor's rights, privileges and indemnities contained in this
Section shall survive the expiration or other termination of this Agreement and
the rights, privileges and indemnities contained herein are expressly made for
the benefit of, and shall be enforceable by Lessor, its successors and assigns.

13.        OWNERSHIP FOR TAX PURPOSES; GRANT OF SECURITY INTEREST; USURY
SAVINGS.

             (a) For income tax purposes, Lessor will treat Lessee as the owner
of the Equipment.  Accordingly, Lessor agrees (i) to treat Lessee as the owner
of the Equipment on its federal income tax return, (ii) not to take actions or
positions inconsistent with such treatment on or with respect to its federal
income tax return, and not claim any tax benefits available to an owner of the
Equipment on or with respect to its federal income tax return.  The foregoing
undertakings by Lessor shall not be violated by Lessor's taking a tax position
through inadvertence so long as such inadvertent tax position is reversed by
Lessor promptly upon its discovery.  Lessor shall in no event be liable to
Lessee if Lessee fails to secure any of the tax benefits available to the owner
of the Equipment.

             (b) In order to secure the prompt payment of the Rent and all of
the other amounts from time to time outstanding under and with respect to the
Schedules, and the performance and observance by Lessee of all the agreements,
covenants and provisions hereof and thereof (including, without limitation, all
of the agreements, covenants and provisions of the Lease that are incorporated
therein), Lessee hereby grants to Lessor a first priority security interest in
the Equipment leased under the Schedules, together with all additions,
attachments, accessions, accessories and accessions thereto whether or not
furnished by the supplier of the Equipment and any and all substitutions,
replacements or exchanges therefor, in each such case in which Lessee shall from
time to time acquire an interest, and any and all insurance and/or other
proceeds (but without power of sale) of the property in and against which a
security interest is granted hereunder.

             (c) It is the intention of the parties hereto to comply with any
applicable usury laws to the extent that any Schedule is determined to be
subject to such laws; accordingly, it is agreed that, notwithstanding any
provision to the contrary in any Schedule or the Lease, in no event shall any
Schedule require the payment or permit the collection of interest in excess of
the maximum amount permitted by applicable law.  If any such excess interest is
contracted for, charged or received under any Schedule or the Lease, or in the
event that all of the principal balance shall be prepaid, so that under any of
such circumstances the amount of interest contracted for, charged or received
under any Schedule or the Lease shall exceed the maximum amount of interest
permitted by applicable law, then in such event  (1) the provisions of this
paragraph shall govern and control,  (2) neither Lessee nor any other person or
entity now or hereafter liable for the payment hereof shall be obligated to pay
the amount of such interest to the extent that it is in excess of the maximum
amount of interest permitted by applicable law,  (3) any such excess which may
have been collected shall be either applied as a credit against the then unpaid
principal balance or refunded to Lessee, at the option of the Lessor, and  (4)
the effective rate of interest shall be automatically reduced to the maximum
lawful contract rate allowed under applicable law as now or hereafter construed
by the courts having jurisdiction thereof.  It is further agreed that without
limitation of the foregoing, all calculations of the rate of interest contracted
for, charged or received under any Schedule or the Lease which are made for the
purpose of determining whether such rate exceeds the maximum lawful contract
rate, shall be made, to the extent permitted by applicable law, by amortizing,
prorating, allocating and spreading in equal parts during the period of the full
stated term of the indebtedness evidenced hereby, all interest at any time
contracted for, charged or received from Lessee or otherwise by Lessor in
connection with such indebtedness; provided, however, that if any applicable
state law is amended or the law of the United States of America preempts any
applicable state law, so that it becomes lawful for Lessor to receive a greater
interest per annum rate than is presently allowed, the Lessee agrees that, on
the effective date of such amendment or preemption, as the case may be, the
lawful maximum hereunder shall be increased to the maximum interest per annum
rate allowed by the amended state law or the law of the United States of America
(but not in excess of the interest rate contemplated hereunder).

14.        REPRESENTATIONS AND WARRANTIES OF LESSEE:

Lessee hereby represents and warrants to Lessor that on the date hereof and on
the date of execution of each Schedule:

             (a) Lessee has adequate power and capacity to enter into, and
perform under, this Agreement and all related documents (together, the
"Documents") and is duly qualified to do business wherever necessary to carry on
its present business and operations, including the jurisdiction(s) where the
Equipment is or is to be located.

             (b) The Documents have been duly authorized, executed and delivered
by Lessee and constitute valid, legal and binding agreements, enforceable in
accordance with their terms, except to the extent that the enforcement of
remedies therein provided may be limited under applicable bankruptcy and
insolvency laws.

             (c) No approval, consent or withholding of objections is required
from any governmental authority or instrumentality with respect to the entry
into or performance by Lessee of the Documents except such as have already been
obtained.

             (d) The entry into and performance by Lessee of the Documents will
not:  (i)  violate any judgment, order, law or regulation applicable to Lessee
or any provision of Lessee's articles of incorporation, charter or by–laws; or
(ii) result in any breach of, constitute a default under or result in the
creation of any lien, charge, security interest or other encumbrance upon any
Equipment pursuant to any indenture, mortgage, deed of trust, bank loan or
credit agreement or other instrument (other than this Agreement) to which Lessee
is a party.

             (e) Other than those set forth on Annex G, there are no suits or
proceedings pending or threatened in court or before any commission, board or
other administrative agency against or affecting Lessee, which will have a
material adverse effect on the ability of Lessee to fulfill its obligations
under this Agreement.

             (f) The Equipment accepted under any Certificate of Acceptance is
and will remain tangible personal property.

             (g) Each financial statement delivered to Lessor has been prepared
in accordance with GAAP, and since the date of the most recent such financial
statement, there has been no material adverse change.

             (h) Lessee is duly incorporated and will be at all times validly
existing and in good standing under the laws of the state of its incorporation
(specified in the first sentence of this Agreement).

             (i) The Equipment will at all times be used for commercial or
business purposes.

15.        CHOICE OF LAW; JURISDICTION:

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL IN
ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS
OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF
SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
REGARDLESS OF THE LOCATION OF THE EQUIPMENT.  The parties agree that any action
or proceeding arising out of or relating to this Agreement may be commenced in
the United States District Court for the Southern District of New York.

16.        MISCELLANEOUS:

             (a) LESSEE HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR
INDIRECTLY, THIS LEASE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN
LESSEE AND LESSOR RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY
RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN
LESSEE AND LESSOR.  The scope of this waiver is intended to be all encompassing
of any and all disputes that may be filed in any court (including, without
limitation, contract claims, tort claims, breach of duty claims, and all other
common law and statutory claims).  THIS WAIVER IS IRREVOCABLE MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS LEASE,
ANY RELATED DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS
TRANSACTION OR ANY RELATED TRANSACTION.  In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

             (b) Any cancellation or termination by Lessor, pursuant to the
provision of this Agreement, any Schedule, supplement or amendment hereto, or
the lease of any Equipment hereunder, shall not release Lessee from any then
outstanding obligations to Lessor hereunder.

             (c) All Equipment shall at all times remain personal property of
Lessee regardless of the degree of its annexation to any real property and shall
not by reason of any installation in, or affixation to, real or personal
property become a part thereof.


             (d) Time is of the essence of this Agreement.  Lessor's failure at
any time to require strict performance by Lessee of any of the provisions hereof
shall not waive or diminish Lessor's right thereafter to demand strict
compliance therewith.

             (e) Lessee agrees, upon Lessor's request, to execute any instrument
necessary or expedient for filing, recording or perfecting the interest of
Lessor.

             (f) All notices required to be given hereunder shall be in writing,
personally delivered, delivered by overnight courier service, or sent by
certified mail, return receipt requested, addressed to the other party at its
respective address stated above or at such other address as such party shall
from time to time designate in writing to the other party; and shall be
effective from the date of receipt.

             (g) This Agreement and any Schedule and Annexes thereto constitute
the entire agreement of the parties with respect to the subject matter hereof. 
NO VARIATION OR MODIFICATION OF THIS AGREEMENT OR ANY WAIVER OF ANY OF ITS
PROVISIONS OR CONDITIONS, SHALL BE VALID UNLESS IN WRITING AND SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE PARTIES HERETO.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

             (h) The representations, warranties and covenants of Lessee herein
shall be deemed  to survive the closing hereunder. Lessor's obligations to
acquire and lease specific items of Equipment shall be conditioned upon Lessee
providing to Lessor such information with respect to Lessee's financial
condition as Lessor may require, and Lessor being satisfied that there shall
have been no material adverse change in the business or financial condition of
Lessee from the date of execution hereof.  The obligations of Lessee under
Sections 3, 9(c), 12 and 16(l) hereof which accrue during the term of this
Agreement and obligations which by their express terms survive the termination
of this Agreement, shall survive the termination of this Agreement.

             (i) In case of a failure of Lessee to comply with any provision of
this Agreement, Lessor shall have the right, but shall not be obligated, to
effect such compliance, in whole or in part; and all moneys spent and expenses
and obligations incurred or assumed by Lessor in effecting such compliance
(together with interest thereon at the rate specified in Paragraph (j) of this
Section) shall constitute additional Rent due to Lessor within five (5) days
after the date Lessor sends notice to Lessee requesting payment.  Lessor's
effecting such compliance shall not be a waiver of Lessee's default.

             (j) Any Rent or other amount not paid to Lessor when due hereunder
shall bear interest, both before and after any judgment or termination hereof,
at the lesser of eighteen percent (18%) per annum or the maximum rate allowed by
law.

             (k) Any provisions in this Agreement and any Schedule which are in
conflict with any statute, law or applicable rule shall be deemed omitted,
modified or altered to conform thereto.

             (l)  Lessee agrees to pay on demand all reasonable costs and
expenses incurred by Lessor in connection with the preparation, execution,
delivery, filing, recording, and administration of any of the Documents,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for Lessor, and all costs and expenses, if any, in connection with the
enforcement of any of the Documents.  In addition, Lessee shall pay any and all
stamp and other taxes and fees payable or determined to be payable in connection
with the execution, delivery, filing and recording of any of the Documents and
the other documents to be delivered under the Documents, and agrees to save
Lessor harmless from and against any and all liabilities with respect to or
resulting from any delay attributed to Lessee in paying or failing to pay such
taxes and fees.

17.        CHATTEL PAPER:

To the extent that any Schedule would constitute chattel paper, as such term is
defined in the Uniform Commercial Code as in effect in any applicable
jurisdiction, no security interest therein may be created through the transfer
or possession of this Agreement in and of itself without the transfer or
possession of the original of a Schedule executed pursuant to this Agreement and
incorporating this Agreement by reference; and no security interest in this
Agreement and a Schedule may be created by the transfer or possession of any
counterpart of the Schedule other than the original thereof, which shall be
identified as the document marked "Original" and all other counterparts shall be
marked "Duplicate".

IN WITNESS WHEREOF, Lessee and Lessor have caused this Master Lease Agreement to
be executed by their duly authorized representatives as of the date first above
written.

LESSOR:   LESSEE:       GENERAL ELECTRIC CAPITAL CORPORATION   NORTHWEST PIPE
COMPANY           By: /s/ Steven R. DeCarlo   By: /s/Brian W. Dunham  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Steven R. DeCarlo   Name: Brian W. Dunham  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Title: Transaction & Syndication Manager   Title: Chief Executive Officer  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

AMENDMENT TO MASTER LEASE AGREEMENT

             THIS AMENDMENT TO MASTER LEASE AGREEMENT is made as of the 30th day
of May, 2001, by and between GENERAL ELECTRIC CAPITAL CORPORATION (“Lessor”) and
NORTHWEST PIPE COMPANY  (“Lessee”).

             The parties have heretofore entered into that certain Master Lease
Agreement dated as of May 30, 2001 (the “Lease”).  The parties desire to amend
the Lease pursuant to the terms and conditions hereinafter set forth. 
Capitalized terms used herein without definition shall have the meaning given
them in the Lease.

             NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00)
in hand paid, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

  1. Lessee covenants and agrees that Lessee shall, on a consolidated basis,  at
all times during the term of the Lease and any Schedule executed pursuant
thereto:

(a)         Maintain a Tangible Net Worth, determined as of each fiscal quarter
end, of not less than an aggregate of (i) $85,000,000.00, plus (ii) 75% of
cumulative consolidated net income for all fiscal quarters ending after December
31, 2000, in which such net income was greater than zero, and (iii) the amount
by which the consolidated shareholder's equity has increased or shall increase
after December 31, 2000 solely as a result of the issuance of common or
preferred stock or the conversion of debt securities into such stock, with
"Tangible Net Worth" defined as the aggregate of total stockholders' equity plus
subordinated debt less any intangible assets.

(b)        Maintain an EBITDA Coverage Ratio of not less than 1.75 to 1.0,
determined as of each fiscal quarter end on a trailing four (4) fiscal quarter
basis, with "EBITDA" defined as net profit before tax plus interest expense (net
of capitalized interest expense), depreciation expense and amortization expense,
and with "EBITDA Coverage Ratio" defined as EBITDA divided by the aggregate of
total interest expense plus the prior period current maturity of long-term debt,
the prior period current maturity of capital leases and the prior period current
maturity of subordinated debt.

(c)         Maintain a Ratio of Funded Debt to EBITDA, determined as of each
fiscal quarter end, not greater than 2.75 to 1.00 to and including September 30,
2002, and 2.50 to 1.00  thereafter, with "Funded Debt" defined as the aggregate
of all interest bearing obligations, inclusive of (without duplication) letters
of credit, capital leases and guaranteed indebtedness, and with "EBITDA" as
defined above.

(d)        Maintain a Ratio of unsecured Funded Debt to Asset Coverage,
determined as of the end of each month, not greater than 1.00 to 1.00, with
"Funded Debt" as defined above, and with "Asset Coverage" defined as the
aggregate of (i) seventy-five percent (75%) of Lessee’s and its domestic
subsidiaries' accounts receivable aged to 60 days past due or less, plus (ii)
fifty percent (50%) of the book value of Lessee’s and such domestic
subsidiaries' inventory under contract, and without duplication, of raw
materials and finished goods, plus (iii) 50% of the net book value of Lessee’s
and such domestic subsidiaries' unencumbered real estate located in the United
States, plus (iv) 50% of the net book value of Lessee’s and such domestic
subsidiaries' unencumbered machinery and equipment located in the United States.

  2. Accounting terms used herein without definition shall be determined in
accordance with GAAP.  Within Sixty (60) days after the end of each fiscal
quarter of Lessee, Lessee will furnish to Lessor a certificate of the chief
financial officer of Lessee setting forth the computations in reasonable detail
and satisfactory to Lessor demonstrating compliance with each of the covenants
contained in paragraph 1 above for the preceding fiscal quarter.         3.
Lessor and Lessee agree that the failure of Lessee to comply with any of the
covenants set forth in paragraph 1 above shall constitute a default under the
Lease.         4. Except as expressly set forth herein, the terms and conditions
of the Lease and any Schedule executed and delivered pursuant thereto remain
unmodified and in full force and effect.  This Amendment is binding upon, and
inures to the benefit of, the successors and assigns of the parties hereto.

             IN WITNESS WHEREOF, the parties have caused this Amendment to be
executed as of the date first above set forth.

  GENERAL ELECTRIC CAPITAL CORPORATION       By: /s/Steven R. DeCarlo

--------------------------------------------------------------------------------

    Name: Steven R. DeCarlo

--------------------------------------------------------------------------------

  Title: Transaction & Syndication Manater

--------------------------------------------------------------------------------

        NORTHWEST PIPE COMPANY       By: /s/Brian W. Dunham

--------------------------------------------------------------------------------

  Name: Brian W. Dunham

--------------------------------------------------------------------------------

  Title: Chief Executive Officer

--------------------------------------------------------------------------------

 